UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 22, 2013 AMERICAN FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Ohio 1-13653 31-1544320 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 301 East Fourth Street, Cincinnati, OH (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(513) 579-2121 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. American Financial Group, Inc. convened its annual meeting of shareholders on May 22, 2013.The voting results on the proposals considered at the annual meeting are set forth below: 1. Elect 11 directors. For Withheld Broker Non-Votes Carl H. Lindner III S. Craig Lindner Kenneth C. Ambrecht John B. Berding Joseph E. (Jeff) Consolino Virginia C. Drosos James E. Evans Terry S. Jacobs Gregory G. Joseph William W. Verity John I. Von Lehman 2. Ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for fiscal year 2013. For Against Abstain 3. Approve, on an advisory basis, compensation of our named executive officers. For Against Abstain Broker Non-Votes 4. Shareholder proposal to adopt a sexual orientation non-discrimination policy. For Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AMERICAN FINANCIAL GROUP, INC. Date: May 24, 2013 By: /s/Karl J. Grafe Karl J. Grafe Vice President
